UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 99-40258
                                        Summary Calendar


UNITED STATES OF AMERICA,
                                                                            Plaintiff-Appellee,

                                              versus

SYLVESTER COLEMAN, JR.,
                                                                            Defendant-Appellant.
                       __________________________________________

                          Appeal from the United States District Court
                               for the Eastern District of Texas
                                   USDC No. 1:98-CR-86-1
                       __________________________________________
                                        March 16, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender, appointed to represent Sylvester Coleman, Jr., has filed a

motion to withdraw and a brief as required by Anders v. California, 386 U.S. 738 (1967).

Coleman has not filed a response. Our independent review of the record discloses no

nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See

5TH CIR. R. 42.2.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.